Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
This action is in response to the applicant's communication filed on 09/24/2020. In virtue of this communication and examiner’s amendment entered below, claims 1, 3-4, 6-7, and 9 are allowed.

Terminal Disclaimer
The terminal disclaimers filed on 01/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of  the full Statutory term of the US patent 9,886618, US patent 10,402622, and US application 16/124815,and US application 15/854217 have been reviewed and are accepted.  The terminal disclaimers have been recorded.

Response to Arguments
Applicant's arguments filed 09/24/2020 have been fully considered.
-With regard to rejection under 35 U.S.C. 112(b), the rejection has been withdrawn necessitated by the amendment.
-With regard to rejection under double patenting, the rejection has been withdrawn in view of terminal disclaimers filled on 01/13/2021.

 

Interview Summary
	Authorization for this examiner’s amendment was given in a communication with Michael A. Dryja (Reg. No. 39,662). 
Examiner proposed an amendment to clarify the claim limitation on how the previous amendment affect the system by adding the limitations of claim 2 to independent claims. Applicant's representative agreed. Further Examiner requested a terminal disclaimer to overcome the double patenting rejection on the record.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a communication with Michael A. Dryja (Reg. No. 39,662).

Please amend the original claims 1, 3-4, 6-7, and 9 as follows:
1. (Currently amended)	An authentication apparatus comprising: 

a first imaging sensor arranged below a top surface parallel to the bottom surface, the first imaging sensor that images an image of the finger transmitted through the top surface; 
a light source that radiates light to at least one side surface of a first set of side
surfaces, out of two sets of side surfaces of the quadrangle-frustum
shape that face each other;
a second imaging sensor that images the image of the finger transmitted through a second set of side surfaces, out of the two sets of side surfaces,
an inclined portion contacting the prism,
a shielding portion existing with the inclined portion, and
an infrared ray light source arranged on the shielding portion that radiates infrared ray light into at least one of a fingertip and a root portion of the finger,
wherein the inclined portion is inclined with respect to the bottom side of the prism so as to become lower as the distance from the prism increases,
and wherein the infrared ray light source is arranged on a shielding plate so that the infrared-ray light from the infrared ray light source does not enter into the prism.

2.  (Cancelled) 


an infrared ray transmission filter arranged in the second imaging sensor. 

4. (Previously presented)	An authentication method using an apparatus having a prism of an quadrangle-frustum shape, the prism of the quadrangle-frustum shape is arranged so that a bottom side, out of two parallel surfaces of the prism of quadrangle-frustum shape, is a placing surface side for a finger; a first imaging sensor arranged below a top surface parallel to the bottom surface, the first imaging sensor that images an image of the finger transmitted through the top surface; a light source, a second imaging sensor, an inclined portion contacting the prism, the inclined portion is inclined with respect to the bottom side of the prism so as to become lower as the distance from the prism increases, a shielding portion existing with the inclined portion, and an infrared ray light source arranged on the shielding portion, 
the authentication method comprising: 
radiating light from the light source to at least one side surface of a first set of side surfaces, out of two sets of side surfaces of the quadrangle-frustum
shape that face each other, 
imaging the image of the finger transmitted through a second set of side surfaces, out of the two sets of side surfaces, and
radiating infrared ray light from the infrared ray light source into at least one of a fingertip and a root portion of the finger,
wherein the infrared ray light source is arranged on a shielding plate so that the infrared-ray light from the infrared ray light source does not enter into the prism. 

5. (Cancelled) 

6. (Previously Presented)	The authentication method according to claim 4, wherein 
the authentication apparatus further comprises an infrared ray transmission filter arranged in the second imaging sensor. 

7. (Previously presented)	A non-transitory computer readable medium recording a program that causes a computer to perform an authentication method, the authentication method performed by using an apparatus, 
the apparatus comprising: 
a prism of a quadrangle-frustum shape, the prism of the quadrangle-frustum shape is arranged so that a bottom side, out of two parallel surfaces of the prism of quadrangle-frustum shape, is a placing surface side for a finger; 
a first imaging sensor arranged below a top surface parallel to the bottom surface, the first imaging sensor that images an image of the finger transmitted through the top surface; 
a light source, 
a second imaging sensor,

a shielding portion existing with the inclined portion, and 
an infrared ray light source arranged on the shielding portion, 
the program causing the computer to perform: 
radiating light from the light source to at least one side surface of a first set of side surfaces, out of two sets of side surfaces of the quadrangle-frustum shape that face each other, 
imaging the image of the finger transmitted through a second set of side surfaces, out of the two sets of side surfaces, and 
radiating infrared ray light from the infrared ray light source into at least one of a fingertip and a root portion of the finger,
wherein the infrared ray light source is arranged on a shielding plate so that the infrared-ray light from the infrared ray light source does not enter into the prism.

8. (Cancelled)  

9. (Previously Presented)	The non-transitory computer readable medium according to claim 7, wherein 
the authentication apparatus further comprises an infrared ray transmission filter arranged in the second imaging sensor.


Allowable Subject Matter

Claims 1, 3-4, 6-7, and 9 are allowable.

      Reasons for Allowance
The following arts are also cited as relevant but not sufficient to disclose teach or fairly suggest, alone or in combination, the subject matter of the independent claims: 
Bringer at al. (US 2010/0110170), discloses The invention relates to equipment for the identification of an individual by capture of body imprint images and of the underlying venous network, comprising: a prismatic optical element having: a large side for apposition of a body zone; a first inclined lateral side receiving a first radiation having a first wave length emitted by a first lighting means to light the large side with total reflection; a second inclined lateral side facing a first sensor receiving the first reflected radiation carrying an image of the body imprint; and a small side receiving a second radiation having a second wave length emitted by second lighting means, perpendicularly reaching the apposition zone and penetrating the body zone, and which faces a second sensor receiving the second reflected radiation carrying an image of the underlying venous network. (Abstract)
Maro et al. (US 2008/0175444), discloses an imaging module for biometrics authentication comprises: a light source irradiating a living body with light capable of passing through the living body; a prism having an incidence surface including an incidence area for taking in light emerging from the living body, two or more reflecting 
Hashimoto (US 2004/0051791), discloses an image pickup apparatus comprises an image pickup unit including a plurality of photoelectric conversion units for picking up an image of an object; and a filter, arranged on the image pickup unit, for reducing a light amount that causes a flicker. (Abstract.)
A statement indicating reasons for allowable subject matter follows:  The Examiner amendment, the analysis of closest prior arts, examiner’s actions, and the applicant’s replies make evident the reasons for allowance, satisfying the “record as a whole” proviso of the rule. This is particularly true when applicant fully complies with 37 CFR 1.111 (b) and (c) and 37 CFR 1.133(b). Thus, where the examiner’s actions clearly point out the reasons for rejection and the applicant’s reply explicitly presents reasons why claims are patentable over the reference, the reasons for allowance are in all probability evident from the record. 
Regarding independent claim 1, the cited prior arts of record, alone or in combination fails to fairly teach or suggest the combination of the limitations “An authentication apparatus comprising: a prism of a quadrangle-frustum shape, the prism of the quadrangle-frustum shape is arranged so that a bottom side, out of two parallel surfaces of the prism of quadrangle-frustum shape, is a placing surface side for a finger; 

an infrared ray light source arranged on the shielding portion that radiates infrared ray light into at least one of a fingertip and a root portion of the finger, wherein the inclined portion is inclined with respect to the bottom side of the prism so as to become lower as the distance from the prism increases, and wherein the infrared ray light source is arranged on a shielding plate so that the infrared-ray light from the infrared ray light source does not enter into the prism.”, as recited in the independent claims.  
Dependent Claims are allowed due to their dependency on the above-noted independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

						Contact

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571)272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.